Citation Nr: 1023979	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-24 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern


INTRODUCTION

The Veteran served on active duty from November 1965 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision rendered by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the decision, the RO granted 
service connection for right ear hearing loss but denied 
service connection for left ear hearing loss. 

In May 2007 the Veteran submitted a claim for service 
connection for diabetes mellitus type 2.  Although the RO 
stated in a June 2007 letter that it was working on this 
claim, the RO did not adjudicate it.  The issue of service 
connection for tinnitus was raised in the September 2007 VA 
examination and in the Veteran's February 2008 statement that 
he had "a lot of ringing in his ears (tinnitus)."  The 
Board finds this constitutes a claim for service connection 
that has yet to be developed or adjudicated by the RO.  
Accordingly, the Board does not have jurisdiction over the 
service connection claims for diabetes mellitus type 2 and 
tinnitus and these issues are REFERRED to the Agency of 
Original Jurisdiction (AOJ) for appropriate action. 

The appeal for left ear hearing loss is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The Board finds that further action is needed to comply with 
VA's duty to assist. 

The Veteran alleges that he suffered left ear hearing loss 
while serving in the Air Force.  The Veteran reported no ear 
trouble at his October 1965 entrance examination.  The 
Veteran was afforded a VA medical examination in September 
2007 in conjunction with his claim.  Once VA provides an 
examination, the duty to assist requires that it be adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An 
examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 
21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991)).  Additionally, the Court recently stated 
that before the Board can rely on an examiner's conclusion 
that an etiology opinion would be speculative, the examiner 
must explain the basis for such an opinion or the basis must 
otherwise be apparent in the Board's review of the evidence.  
Jones v. Shinseki, No. 07-3060 (U.S. Vet. App., March 25, 
2010).  

The September 2007 audiological examination showed the 
Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
35
50
40
LEFT
10
10
30
45
60

The examiner diagnosed the Veteran with normal to moderately 
severe sensorineural hearing loss in his left ear.  The 
examiner stated that the Veteran's 1969 separation audiogram 
showed no standard or significant threshold shift (STS) (10 
dB change averaged at 1000 Hz, 2000 Hz, and 3000 Hz) from his 
1965 entrance examination.  The examiner noted that the 1969 
examination did show a borderline STS compared to a 1968 
examination.  The examiner did not believe that a permanent 
STS could be supported solely by the 1968 audiogram result, 
but could not rule out the Veteran having had a borderline 
STS in his left ear during service.  

The Board observes that service department audiometric 
readings prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  The Board notes that the 
record does not reflect that the examiner converted the 1965, 
1967, or 1968 audiogram readings from ASA to ISO units.  He 
did not discuss these different standards or the results of 
such a conversion.  Before the Board can rely on an 
examiner's findings, it must be apparent that the examination 
is based on sufficient facts or data.  Because the record 
indicates that the examiner did not accurately analyze the 
data, the Board concludes that the examination is inadequate.  
Barr, 21 Vet. App. at 312.  Accordingly, on remand the 
examiner must consider all audiogram readings in ISO units. 

For the purpose of clarification, the Board has undertaken to 
convert all of the Veteran's audiological examination 
readings to ISO units.  The Veteran's pure tone thresholds 
from the 1965 entrance examination, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
X
20
LEFT
10
5
10
X
15

In February 1967, the Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
20
15
LEFT
15
15
10
15
10

The Veteran's medical record indicates the readings from his 
January 1968 audiological examination were reported in ASA 
units.  Accordingly, the Board has converted them to ISO 
units.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
10
LEFT
15
5
5
10
5

At the Veteran's February 1969 separation examination, he 
reported having ear, nose, or throat trouble.  He did not 
report having running ears or hearing loss.  His audiological 
examination showed that pure tone thresholds, in decibels, 
were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
25
25
LEFT
10
5
5
10
10

In addition, the VA examiner concluded that the preponderance 
of the Veteran's left ear hearing loss was most likely due to 
aging, possibly occupational noise exposure, and unknown 
causes.  The examiner did not, however, negate that some 
post-service hearing loss may be related to in-service 
exposure to acoustic trauma.  The examiner could not resolve 
whether the Veteran's left ear hearing loss was related to 
military noise exposure without resort to mere speculation.  
Although there may be other factors that contributed to the 
Veteran's current left ear hearing loss, the Board must 
determine whether any hearing loss is related to service.  
See 38 C.F.R. § 3.303. Because the examiner did not rule out 
this possibility, a further opinion is warranted.

Accordingly, the case is REMANDED for the following action:

1.	The Veteran's medical records and 
claims file should be returned to the 
examiner who conducted the September 
2007 compensation and pension 
examination for further opinion as to 
the etiology of his currently diagnosed 
left ear hearing loss.  If the examiner 
is not available, the Veteran's claims 
file should be forwarded to another 
appropriate clinician.  The claims file 
and a copy of this REMAND must be made 
available to and reviewed by the 
examiner.  The examiner should indicate 
in the report that the claims file was 
reviewed.

The examiner should convert all 
audiogram readings reported in ASA 
units to ISO units and offer a 
supplemental opinion.  Specifically, 
based on a review of all audiogram 
results under the ISO standard, the 
examiner is requested to offer an 
opinion as to whether there was left 
ear hearing loss in service.  Second, 
he should note whether the Veteran had 
a left ear STS in service, and if so, 
its significance. Last, he should opine 
as to whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that the 
diagnosed left ear hearing loss is 
etiologically related to the Veteran's 
military service.  The medical basis of 
the examiner's opinion should be fully 
explained with reference to all 
pertinent evidence in the record.  

2.	After completing the above, and any 
other development deemed necessary, the 
Veteran's claim should be 
readjudicated.  If the benefit sought 
remains denied, the Veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case 
and given an opportunity to respond.  
Thereafter, the appeal must be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




